Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 as filed on 12/26/2019 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, Claim 1, which is a representative claim for all claims 1-20, which is addressed below for 101 explanation purposes, recites: One or more non-transitory computer storage media having computer- executable instructions embodied thereon that, when executed, perform a method of causing for display a risk of polycystic ovarian syndrome (PCOS), the method comprising:
receiving patient information of a patient comprising characteristic data, physical examination data, and clinical diagnostic data;
applying a predictive diagnosis model to the patient information to determine a risk level of PCOS from a plurality of risk levels;
determining the risk level from the plurality of risk levels based on applying the predictive diagnosis model; and
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels and the patient information.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to determine a diagnosis. 

Step 2A of the Alice/Mayo Test - Prong Two
One or more non-transitory computer storage media having computer- executable instructions embodied thereon that, when executed, perform a method of causing for display a risk of polycystic ovarian syndrome (PCOS), the method comprising:
receiving patient information of a patient comprising characteristic data, physical examination data, and clinical diagnostic data;
applying a predictive diagnosis model to the patient information to determine a risk level of PCOS from a plurality of risk levels;
determining the risk level from the plurality of risk levels based on applying the predictive diagnosis model; and
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels and the patient information.
.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. 

Furthermore, Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “One or more non-transitory computer storage media having computer- executable instructions embodied thereon that, when executed, perform,” which amounts to merely invoking a computer as a tool to perform the abstract idea. See MPEP 2106.05(f), see, e.g., paragraphs [0033] – [0042] of the Present Specification, discussing the memory and processing.

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The discussion of memory and processing in paragraphs [0033] – [0042] of the Present Specification
Also, with respect to integration of the abstract idea into a practical application, the additional elements of (1) non-transitory computer storage media having computer- executable see U.S. Patent Publication no 2020/0043612 to McNair at Claim 19; and see U.S. Patent Publication no 2015/0120328 to Ryan at paragraph 0045). Well-understood, routine, conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
Independent claims 9 and 15 are nearly identical to claim 1, and are similarly rejected. Dependent claims 2-8, 10-14, and 16-20 are rejected because they either further define/narrow the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. For example, claims 2, 4-6, 8, 11-13, 16, and 20 merely define a type of data processed by the system and only serve to further limit the abstract idea; Claims 3, 7, 10, 14, and 17-19 merely further define the abstract idea. Claims 2, 3, 7, 10, 14, and 17-19 also includes the additional elements of “a GUI,” “a display”, and “disparate systems,” which is analyzed in the same manner as the “non-transitory computer storage media having computer- executable instructions” in the independent claims and does not provide a practical application or significantly more for the same reasons. 
Dependent claims 2-8, 10-14, and 16-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more receiving or transmitting data over a network (e.g. the “receive” and “display” features of dependent Claims 2, 3, 7, 10, 14, and 17-19); and linking the abstract idea to a particular technological environment or field of use (e.g. the “data” / ”criteria” feature of dependent Claims 4-6, 8, 11-13, 16, and 20). 

Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-20, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2020/0043612 to McNair, et. al. (“McNair”) in view of Exploration on Polycystic Ovarian Syndrome and Data Mining Techniques to Soni, et. al. (“Soni”)

Regarding claim 1, McNair discloses: 
One or more non-transitory computer storage media having computer- executable instructions embodied thereon that, when executed (Claim 19: computer storage memory with computer-executable instructions), perform a method of causing for display a risk, the method comprising: (Claim 19: determining and displaying risk factors)
receiving patient information of a patient (0131: receiving information about a patient, which includes clinical concept data) comprising characteristic data (0125: clinical concept data includes a patient’s demographic information), physical examination data (0125: clinical concept data includes a patient’s medical issue or medical event), and clinical diagnostic data; (0125: clinical concept data includes a patient’s lab results)
applying a predictive diagnosis model (0036: prediction models associated with a condition) to the patient information to determine a risk level (0028: determining a risk score) from a plurality of risk levels; (0028: the risk score can be categorized into high, medium, or low risk levels, which are a plurality of risk levels)
determining the risk level from the plurality of risk levels based on applying the predictive diagnosis model (0027: the risk score can be determined using a mathematical model)
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels (0028: the system displays the risk score and related factors) and the patient information. (0028: the relevant factors are construed as patient information)
McNair discloses predicting the relative risk of a medical condition. (McNair, 0036). However, McNair does not explicitly recite determining a risk level of polycystic ovarian syndrome (PCOS).
Soni teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS) (Soni, Abstract: using data mining to predict occurrence of PCOS).


Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the patient information is displayed on the GUI in a first region (McNair, Fig. 5A: GUI 5000 having interface 5142) comprising the characteristic data (McNair, Fig. 5A: patient component tab 5005 including age, DOB, etc), a second region comprising the physical examination data (McNair, Fig. 5A: risk factors 5030 such as COPD, Diabetes), and a third region comprising the clinical diagnostic data. (McNair, Fig. 5A: clinical information at 5040 including lab results)

Regarding claim 3, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the computer storage media receive the patient information from a plurality of disparate systems. (McNair, 0051: receiving patient information from multiple health care providers, which requires receiving patient information from disparate systems)

Regarding claim 4, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the characteristic data comprises patient historical data, and the patient demographic information. (McNair, 0125: clinical concept data includes a patient’s demographic information and patient history)

Regarding claim 5, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the physical examination data comprises at least one of visual indicia, androgen indicators, and genital discomfort. (McNair, Fig. 5B: visual indicia, such as swelling in ankles or legs)

Regarding claim 6, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the clinical diagnostic data comprises at least one of: imaging data, hormone levels, or fertility indicators. (Soni, Part IV: Comparison Table No. 9: using ultrasound image data).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the clinical diagnostic data comprises at least one of: imaging data, as taught by Soni, because Soni teaches that imaging data is helpful to improving performance of the system. (Soni, Part IV: Comparison Table No. 9).

Regarding claim 7, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
causing for display on the GUI a visual indicator of the patient information over time. (McNair, Fig. 8B: a growth chart, showing patient weight and stature over time)

Regarding claim 9, McNair discloses: 
A method of causing for display a risk, the method comprising: (Claim 19: determining and displaying risk factors)
receiving an indication of a risk level (0028: determining a risk score) from a plurality of risk levels (0028: the risk score can be categorized into high, medium, or low risk levels, which are a plurality of risk levels) based on a patient information (0131: receiving information about a patient, which includes clinical concept data) comprising characteristic data (0125: clinical concept data includes a patient’s demographic information), physical examination data (0125: clinical concept data includes a patient’s medical issue or medical event), and clinical diagnostic data; (0125: clinical concept data includes a patient’s lab results)
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels (0028: the system displays the risk score and related factors), and the patient information (0028: the relevant factors are construed as patient information) in a first region comprising the characteristic data (Fig. 5A: patient component tab 5005 including age, DOB, etc), a second region comprising the physical examination data (Fig. 5A: risk factors 5030 such as COPD, Diabetes), and a third region comprising the clinical diagnostic data. (McNair, Fig. 5A: clinical information at 5040 including lab results)
McNair discloses predicting the relative risk of a medical condition. (McNair, 0036). However, McNair does not explicitly recite determining a risk level of polycystic ovarian syndrome (PCOS).
Soni teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS) (Soni, Abstract: using data mining to predict occurrence of PCOS).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS), as taught by Soni, because McNair and Soni deal with disease prediction, and Soni teaches that data mining techniques are beneficial to improving diagnosis of PCOS. (Soni, Abstract).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein if it is determined that the additional value represents an irregularity with respect to the baseline values, the irregularity is communicated to a provider of the health service. (McNair, 0064: providing the health care provider feedback as to whether a thresholds is effective at diagnosing the patient's condition, see also 0117, stating “the criteria for being at risk for that disease or condition may be altered such that alerts and notifications are sent when a different set of criteria is met”)

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the patient information is received from a plurality of disparate systems. (McNair, 0051: receiving patient information from multiple health care providers, which requires receiving patient information from disparate systems)

Regarding claim 11, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the characteristic data comprises patient historical data, and patient demographic information. (McNair, 0125: clinical concept data includes a patient’s demographic information and patient history)

Regarding claim 13, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
wherein the clinical diagnostic data comprises imaging data (Soni, Part IV: Comparison Table No. 9: using ultrasound image data), hormone levels (Soni, Part 1. B: hormonal balance), and fertility indicator. (Soni, Part 1. C: Risk Associated with PCOS: infertility)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the clinical diagnostic data comprises imaging data, hormone levels, and fertility indicator, as taught by Soni, because Soni teaches that imaging data, hormone levels, and fertility indicator is helpful to improving performance of the system. (Soni, Part IV).

Regarding claim 14, the combination discloses each of the limitations of claim 9 as discussed above, and further discloses:
causing for display on the GUI a visual indicator of the clinical diagnostic data over time. (McNair, Fig. 8B: a growth chart, showing patient weight and stature over time)

Regarding claim 15, McNair discloses: 
One or more non-transitory computer storage media having computer- executable instructions embodied thereon that, when executed (Claim 19: computer storage memory with computer-executable instructions), perform a method of causing for display a risk, the method comprising: (Claim 19: determining and displaying risk factors)
receiving patient information of a patient (0131: receiving information about a patient, which includes clinical concept data) comprising characteristic data (0125: clinical concept data includes a patient’s demographic information), physical examination data (0125: clinical concept data includes a patient’s medical issue or medical event), and clinical diagnostic data (0125: clinical concept data includes a patient’s lab results) from a remote server; (0051: receiving patient information from multiple health care providers, which would be located on a remote server)
determining a patient criteria is satisfied based on the patient information; (0117: determining that criteria is met for a particular diagnosis or condition)
based on the satisfied patient criteria, applying a predictive diagnosis model to the patient information (0036: prediction models associated with a condition) to determine a risk level (0028: determining a risk score) from a plurality of risk levels; (0028: the risk score can be categorized into high, medium, or low risk levels, which are a plurality of risk levels)
determining the risk level from the plurality of risk levels based on applying the predictive diagnosis model to the patient information; and (0027: the risk score can be determined using a mathematical model)
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels (0028: the system displays the risk score and related factors) and the patient information. (0028: the relevant factors are construed as patient information)
McNair discloses predicting the relative risk of a medical condition. (McNair, 0036). However, McNair does not explicitly recite determining a risk level of polycystic ovarian syndrome (PCOS).
Soni teaches that it is old and well known in the art of healthcare to use a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS) (Soni, Abstract: using data mining to predict occurrence of PCOS).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include a prediction model to determine a risk level of polycystic ovarian syndrome (PCOS), as taught by Soni, because McNair and Soni deal with disease prediction, and Soni teaches that data mining techniques are beneficial to improving diagnosis of PCOS. (Soni, Abstract).

Regarding claim 16, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the patient criteria is a reproductive demographic for the patient. (Soni, Part 1. C: Risk Associated with PCOS: infertility, and see IV: Comparison Table, 5, showing data mining to elicit predominant factors causing infertility)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the patient criteria is a reproductive demographic for the patient, as taught by Soni, because Soni teaches that imaging data, hormone levels, and fertility indicator is helpful to improving performance of the system. (Soni, Part IV).

Regarding claim 17, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the patient information is displayed on the GUI in a first region (McNair, Fig. 5A: GUI 5000 having interface 5142) comprising the characteristic data (McNair, Fig. 5A: patient component tab 5005 including age, DOB, etc), a second region comprising the physical examination data (McNair, Fig. 5A: risk factors 5030 such as COPD, Diabetes), and a third region comprising the clinical diagnostic data. (McNair, Fig. 5A: clinical information at 5040 including lab results)

Regarding claim 18, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the computer storage media receive the patient information from a plurality of disparate systems. (McNair, 0051: receiving patient information from multiple health care providers, which requires receiving patient information from disparate systems)

Regarding claim 19, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
causing for simultaneous display on a graphical user interface (GUI) the risk level from the plurality of risk levels. (0028: the system displays the risk score and related factors)

Regarding claim 20, the combination discloses each of the limitations of claim 15, as discussed above, and further discloses:
wherein the characteristic data comprises patient historical data, and the patient demographic information; (McNair, 0125: clinical concept data includes a patient’s demographic information and patient history)
wherein the physical examination data comprises at least one of visual indicia, androgen indicators, and genital discomfort; and (McNair, Fig. 5B: visual indicia, such as swelling in ankles or legs)
wherein the clinical diagnostic data comprises at least one of: imaging data, hormone levels, or fertility indicator. (Soni, Part IV: Comparison Table No. 9: using ultrasound image data).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify McNair to include wherein the clinical diagnostic data comprises at least one of: imaging data, as taught by Soni, because Soni teaches that imaging data is helpful to improving performance of the system. (Soni, Part IV: Comparison Table No. 9).

Claims 8 and 12, as can best be understood, are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Publication No. 2020/0043612 to McNair, et. al. (“McNair”) in view of Exploration on Polycystic Ovarian Syndrome and Data Mining Techniques to Soni, et. al. (“Soni”) in further view of Diagnosis and Treatment of Polycystic Ovary Syndrome to Williams, et. al. (“Williams”)

claim 8, the combination of McNair and Soni disclose each of the limitations of claim 1 as discussed above. However, the combination of McNair and Soni does not explicitly recite wherein the predictive diagnosis model comprises a Rotterdam criteria of the patient information to determine the risk level.
Williams teaches that it is old and well known in the art of healthcare to include data such as wherein the predictive diagnosis model comprises a Rotterdam criteria of the patient information to determine the risk level. (Williams, Abstract/Introduction: using the Rotterdam criteria to diagnose PCOS)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include wherein the predictive diagnosis model comprises a Rotterdam criteria of the patient information to determine the risk level, as taught by Williams, because Williams teaches that this method is beneficial to improving diagnosis of PCOS.

Regarding claim 12, the combination of McNair and Soni disclose each of the limitations of claim 9 as discussed above, and further discloses:
wherein the physical examination data comprises waist size (Soni, Part 1 D: signs and Remedial measures: increased weight around the waist), change in size (Soni, Part 1 D: signs and Remedial measures: increased weight around the waist, which creates a change in size of the waist), presence of acne (Soni, Part 1 D: signs and Remedial measures: skin and acne changes). However, the combination of McNair and Soni does not explicitly recite determining a risk level of polycystic ovarian syndrome (PCOS).
Williams teaches that it is old and well known in the art of healthcare to include data such as protruding jaw (Williams, page 108, Diagnosis of Polycystic Ovary Syndrome: protruding jaw), buffalo hump (Williams, page 108, Diagnosis of Polycystic Ovary Syndrome: Buffalo hump,), purple striae (Williams, page 108, Diagnosis of Polycystic Ovary Syndrome: purple striae), virilization (Williams, page 108, Diagnosis of Polycystic Ovary Syndrome: Severe virilization), urogenital symptoms (Williams, page 108, Diagnosis of Polycystic Ovary Syndrome: hot flashes and urogenital symptoms), and hirsutism. (Williams, page 108, Diagnosis of Polycystic Ovary Syndrome: hyperandrogenism, including hirsutism).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify the combination to include data such as protruding jaw, buffalo hump, purple striae, virilization, urogenital symptoms, and hirsutism, as taught by Williams, because Williams teaches that these symptoms are beneficial to improving diagnosis of PCOS.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


SHYAM M GOSWAMI
Examiner
Art Unit 3686

 


	/Victoria P Augustine/                Supervisory Patent Examiner, Art Unit 3686